Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Examiner charged with the present case has changed.  See contact information below.  Responsive to communications entered 11/22/2021. 
Priority
This application, Pub. No. US 2019/0018005 A1, published 01/17/2019, filed 07/13/2017. 
Status of Claims
Claims 1, 9 and 11-21 are currently pending.  Claims 13 and 16-21 are withdrawn from consideration.  Claims 1, 13, 14, 16, 17 and 19-21 are amended, and Claims 9 and 11 are cancelled, as set forth in Examiner’s amendment below.  Claims 1 and 12-21 are allowed.
Withdrawn Objections/Rejections
I.	The objection to the disclosure is withdrawn in view of Applicant’s amendment of the specification.
II.	The objection to and/or rejections of the claims set forth in the Office Action mailed 05/20/2021 are withdrawn in view of Declaration of Kuo-Hsiang Chuang filed 11/22/2021, Applicant’s and Examiner’s amendment of the claims.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
(a)	Claims 1, 13, 14, 16, 17 and 19-21 are amended to read as follows:
1.	A tandemly repeated protein comprising 8-20 repeats of the amino acid sequence consisting of SEQ ID NO:1 consecutively linked by a linker that links the repeats to each other to form the 8-20 repeats, wherein the linker comprises the amino acid sequence of SEQ ID NO:3.
13.	A cell comprising the tandemly repeated protein of Claim 1 expressed on the membrane of the cell, wherein the tandemly repeated protein is fused with a transmembrane protein of the cell.

14.	An antibody-repeated protein complex, comprising multiple antibodies or fragments thereof bound to the tandemly repeated protein of Claim 1.

16.	A method for detection of an analyte in a sample, comprising using the tandemly repeated protein of Claim 1 to capture an analyte in a sample in an immunoassay or an antibody-coated immunoassay, and qualitatively or quantitatively detecting the analyte.
17.	The method of Claim 16, which comprises the steps of:
providing a solid support optionally coated with the analyte;
binding multiple detection antibodies to the tandemly repeated protein of Claim 1 to form a detection antibody complex;
binding the detection antibody complex to the analyte coated in the solid support; and 
qualitatively or quantitatively detecting the analyte. 

providing a solid support;
immobilizing the tandemly repeated protein of Claim 1 on the solid support;
binding multiple capture antibodies to the tandemly repeated protein of Claim 1; 
capturing the analyte in a sample by the capture antibody complex; 
adding a detection antibody to bind to the analyte; and 
qualitatively or quantitatively detecting the analyte.  

20.	The method of Claim 16, which comprises the steps of:
providing a solid support;
immobilizing the tandemly repeated protein of Claim 1 on the solid support;
binding multiple capture antibodies to the tandemly repeated protein of Claim 1 to form a capture antibody complex;
mixing a signal labeled analyte having a predetermined concentration with the analyte in a sample to form a mixture; 
capturing the analyte of the mixture by the capture antibody complex; and
qualitatively or quantitatively detecting the analyte.

21. A kit for detecting an analyte in a sample, comprising a solid support optionally coated with an antigen, the analyte or a capture antibody; and the tandemly repeated protein of Claim 1.

(b)	Claims 9 and 11 are cancelled.

Withdrawal of Election/Restriction Requirement
Claim 1 is allowable.  Claims 13 and 21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, and IV, as set forth in the Office action mailed on 04/01/2019, is hereby withdrawn and Claims 13 and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 1 is directed to an allowable product.  Claims 16-20, drawn to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I, II, IV and Group III, as set forth in the Office action mailed on 04/01/2019, is hereby withdrawn.  In view of the withdrawal of the restriction/election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1 and 12-21 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 04/01/2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 1 and 12-21 are allowed and renumbered as Claims 1-11.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1 and 12-21 are allowed because the prior art does not teach or fairly suggest the claimed tandemly repeated protein comprising 8-20 repeats of the amino acid sequence consisting of SEQ ID NO:1 consecutively linked by a linker that links the repeats to each other to form the 8-20 repeats, wherein the linker comprises the amino acid sequence of SEQ ID NO:3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641